Order entered April 15, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00152-CV

                    ALPHA OMEGA CHL, INC., Appellant

                                          V.

                         MIN LAW FIRM, P.C., Appellee

                On Appeal from the 160th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-12-07799

                                      ORDER

      The Court VACATES this Court’s order dated April 14, 2020 ordering the

court reporter to file the reporter’s record pending determination of appellee’s

motion to dismiss the appeal.

      We DIRECT the Clerk of this Court to send a copy of this order to Gina

Udall, Official Court Reporter for the 160th Judicial District Court, and all parties.

                                               /s/   ROBERT D. BURNS, III
                                                     CHIEF JUSTICE